 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FREDERICK AMBROSE WARE III,                      No. 2:21-cv-0203 AC
12                       Plaintiff,
13           v.                                        ORDER TO SHOW CAUSE
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18          Plaintiff filed a complaint February 2, 2021. ECF No. 1. On February 3, 2021, an order

19   was issued stating that the parties’ consent/decline forms were due by May 7, 2021. ECF No. 3.

20   A minute order was issued staying the case pursuant to E.D. Cal. G.O. No. 615, except for service

21   of the complaint and submission of consent/decline forms. The date to submit consent/decline

22   forms has passed, and no forms have been filed. Further, there is no indication the complaint has

23   been served.

24          Local Rule 110 provides that failure to comply with court orders or the Local Rules “may

25   be grounds for imposition of any and all sanctions authorized by statute or Rule or within the

26   inherent power of the Court.”

27          Accordingly, IT IS HEREBY ORDERED that:

28      1. Plaintiff is Ordered to Show Cause, in writing no later than May 21, 2021, why this action
                                                      1
 1        should not be dismissed for failure to prosecute;
 2     2. Plaintiff’s filing of a proof of service upon defendant will be deemed good cause shown;
 3     3. The parties consent/decline forms shall be due June 16, 2021; and
 4     4. If plaintiff fails to comply with this order, the case will be dismissed.
 5   DATED: May 11, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
